NUMBER 13-01-681-CR
 
                             COURT OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                      CORPUS CHRISTI B
EDINBURG
 

 
DOMINGO LOPEZ,                                                                Appellant,
 
                                                   v.
 
THE STATE OF TEXAS,                                                          Appellee.
 

 
                        On appeal from the 377th District Court 
                                  of Victoria
County, Texas.
 

 
                                   O P I N I O N
 
                     Before Justices Hinojosa, Castillo, and Baird[1]
                                   Opinion by
Justice Baird
 




Appellant was charged by indictment with the offense of
aggravated robbery. Pursuant to a plea bargain agreement with the State,
appellant pled guilty to the charged offense and the State recommended
punishment be assessed at fifteen years confinement in the Texas Department of
Criminal Justice--Institutional Division and a fine of $2,000.00.  The trial judge found appellant=s plea was
freely and voluntarily given, and followed the plea bargain agreement.  Appellant subsequently retained appellate
counsel, who filed a motion for new trial. 
That motion was overruled by operation of law.  Counsel also gave timely notice of appeal
stating the plea was not voluntary.  We
dismiss for want of jurisdiction.
                                               I.  Appellant=s Appeal
Counsel has filed an Anders brief.  Anders v. California, 386 U.S. 738 
(1967).  Counsel states that he has
reviewed the statement of facts and the clerk=s record in this case, that he has
researched the applicable statutory and decisional authority, and that he has
found no reversible error and no arguable grounds of error for purposes of
appeal.  We find counsel has presented a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  High v. State,
573 S.W.2d 807, 812 (Tex. Crim. App. 1978).  The State has filed a brief concurring with
this assessment.
Additionally, counsel certifies he served a copy of his brief
on appellant, and informed appellant of his right to review the court reporter=s and clerk=s records, and
to file a pro se brief.  No such
brief has been filed.




We too have carefully reviewed the appellate record and have
found no reversible error or any arguable point(s) of error for appeal.  Moreover, as this is the appeal of a judgment
following a plea bargain agreement accepted and followed by the trial judge,
Rule 25.2(b)(3) is invoked.  In the
instant case, none of the conditions prescribed by that rule have been
satisfied.  Tex. R. App. P. 25.2(b)(3)(A), (B), and (C); Cooper v.
State, 45 S.W.3d 77, 78 (Tex. Crim. App. 2001).
Accordingly, this appeal is dismissed for want of jurisdiction.
                                     II.  Motion to Withdraw as Counsel
In accordance with Anders,
appellant's attorney has asked permission to withdraw as counsel for
appellant.  See Anders, 386 U.S.
at 744.  We grant the attorney's motion
to withdraw.  We order appellant's
attorney to notify appellant of the disposition of this appeal and of the
availability of discretionary review.  See
Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
 
 
                                           
CHARLES
F. BAIRD
Justice
 
Do
not publish.
Tex. R. App. P. 47.3(b).
 
Opinion
delivered and filed
this 23rd day
of May, 2002.




[1]
Former Court of Criminal Appeals Judge Charles F. Baird assigned to this Court
by the Chief Justice of the Supreme Court of Texas pursuant to Tex. Gov=t Code Ann. '
74.003 (Vernon 1998).